UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
3:15-MC-103

IN RE: EXEMPTION OF NORTH FILED
CAROLINA PRISONERLEGAL CHARLOTTE, NC
SERCVICES, INC. (“NCPLS”)

FROM THE ELECTRONIC NOV ~ 1 2019
PUBLIC ACCESS FEES U.S. District Court

Westem District of N.C.
ORDER

This Court frequently appoints North Carolina Prisoner legal Services, Inc. {“NCPLS”)
to assist North Carolina state prisoners with conducting discovery in their civil rights cases,
NCPLS is a non-profit legal services form providing pro bono legal assistance to inmates who
are in the custody of the North Carolina Department of Public Safety, Division of Adult
Corrections with their constitutional right of meaningful access to the courts. Thus, the court
finds that NCPLS falls within the lass of users listed in the fee schedule as being eligible for a
fee exemption. Additionally, the Court finds that an exemption is necessary in order to avoid

unreasonable burdens and to promote public access to information.

Accordingly, NCPLS shall be exempt from payment of fees for access via PACER to the
electronic case files maintained in this court, to the extent such use incurred in the course of the
performance of its duties pursuant to any order of appointment in a prisoner civil rights case.
NCPLS shall not be exempt from the payment of fees incurred in connection with other uses of

the PACER system in this court. The following limitations also apply:

1. This fee exemption applies only to NCPLS and is valid only for the purposes stated

above;
2. This fee exemption applies only to the electronic files of this court that are available

through the PACER system;
3. By accepting this exemption NCPLS agrees not to sell for profit any data obtained asa
result of receiving this exemption;

4, NCPLS is prohibited from transferring any data obtained as a result of receiving this
exemption including redistribution via internet-based databases;

5. NCPLS must provide the PACER Service Center with a list of user accounts that should
be exempted each year, and must notify the PACER Service Center if an account should
no longer be exempt;

6. This exemption is valid for a period of three years, until November 1, 2022. NCPLS may
apply for a renewal of this exemption.

This exemption may be revoked at the discretion of the Court at any time. Pursuant to
Judicial Conference policy, the clerk shall review the usage of the account(s) as part of the court
financial audit process. The clerk is DIRECTED to email a PDF copy of this order to NCPLS at
the email inbox it maintains for the court's use, and to the PACER Service Center at

pacer@psc.uscourts.gov.

Approved, this _Ist_ day of November, 2019.

    

Frank D. Whitney, Chief
U.S. District Judge
